UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                                 November 17, 2005


                                        Before

                        Hon. William J. Bauer, Circuit Judge
                        Hon. Kenneth F. Ripple, Circuit Judge
                         Hon. Diane P. Wood, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Central District of
No. 02-2833                        v.            ]   Illinois.
                                                 ]
DWIGHT D. LARSON,                                ]   No. 01 CR 20041
        Defendant-Appellant.                     ]
                                                 ]   Michael P. McCuskey,
                                                 ]        Chief Judge.


                                     ORDER

        This case comes back to us following a limited remand under United States v.
Paladino, 401 F.3d 471 (7th Cir. 2005). The district court determined that “it would
have imposed the same term of supervised release on Defendant even if it was
aware that the sentencing guidelines were merely advisory.” We invited the parties
to file memoranda addressing the appropriate disposition of the appeal in light of
the district court’s statement, but neither did so.

       Sentences properly calculated under the sentencing guidelines are
presumptively reasonable, United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005), and defendant Larson’s failure to file a response leaves that presumption un-
rebutted. His sentence does not appear to be unreasonable and is therefore
AFFIRMED.